Hoar, J.
We are unable to find any just ground of distinction between the principles which must govern this case, and those which determined the decision in Low v. Bartlett, 8 Allen, 259. It was there held that there is no such privity between an executor in this commonwealth and an ancillary administrator appointed in another state, as would enable a creditor of the testator, who had obtained a judgment against the administrator there, to enforce it against the executor in Massachusetts. The distinction which the appellant makes is, that in the case at bar the executor and the administrator are the same person. But the item which he asks to be allowed in his account, which is the balance due him on the settlement of his account as administrator in New Hampshire, is created by the allowance there of a debt which he proved against the estate. That allowance established a claim in- his own favor against the assets in that jurisdiction. But the creditors and legatees here are certainly not bound by it. They were under no obligation to go there to contest it. The New Hampshire court had no jurisdiction over it, for the purpose of binding the assets in Massachusetts.

Decree of the judge of probate affirmed.